UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2065


ADAOBI STELLA OBIOHA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 14, 2015             Decided:   October 9, 2015


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Davis, LAW OFFICE OF TIMOTHY W. DAVIS, LLC,
Baltimore, Maryland, for Petitioner.       Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Blair T. O’Connor,
Assistant Director, Briena L. Strippoli, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adaobi     Stella    Obioha,   a   native      and   citizen      of    Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motions to reopen.                  We have reviewed

the administrative record and Obioha’s claims * and find no abuse

of discretion.     See INS v. Doherty, 502 U.S. 314, 323-24 (1992)

(setting forth standard of review).                 Accordingly, we deny the

petition for review for the reasons stated by the Board.                      See In

re: Obioha (B.I.A. Sept. 8, 2014).              We deny Obioha’s motion to

remand.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in    the       materials

before    the   court    and   argument     would   not   aid    the    decisional

process.

                                                                 PETITION DENIED




     *  Obioha does not challenge the Board’s finding that she
failed to demonstrate prima facie eligibility for relief under
the Convention Against Torture, the Board’s denial of her 2013
motion to reopen, or the Board’s refusal to sua sponte reopen
proceedings.     She has therefore abandoned these claims on
appeal.    See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49
(4th Cir. 2013).



                                        2